OPINION
MORRISON, Judge.
The offense is assault with a prohibited weapon; the punishment, six months confinement.
Assuming that appellant’s contentions are properly before us, they will be considered.
He first contends that the court erred in permitting the State to impeach appellant with his examining trial testimony. We have searched the record with care and fail to find where this impeachment occurred. On direct examination by his own counsel appellant stated that the first time he had seen the injured party was “over here, the day we had a pretrial”. The State then clarified appellant’s answer by having him agree that the pretrial “was a preliminary or examining trial”. He was not questioned further concerning his testimony or what occurred at such examining trial. No error has been shown.
Appellant’s second ground of error is that the evidence is insufficient, because there were some omissions and a discrepancy in the testimony of the witnesses. However, we find that three eyewitnesses, Mora, Villa and Arzaga, each positively identified appellant as the person who fired the weapon. The evidence is sufficient to support the conviction. Cain v. State, Tex.Cr.App., 467 S.W.2d 436.
The judgment is affirmed.